DETAILED ACTION
This office action is responsive to communication filed on October 26, 2022.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed September 20, 2022 was received and has been considered by the Examiner.
Response to Arguments
Applicant's arguments filed October 26, 2022, with respect to the 35 USC 112(f) interpretation, have been fully considered but they are not persuasive.  
Applicant argues, with respect to the interpretation by the Examiner of certain claim elements to invoke 35 USC 112(f), that those elements do not invoke 35 USC 112(f).  Specifically, Applicant argues that the claim elements in question do not invoke 35 USC 112(f) because sufficient structure is recited.  Additionally, Applicant asserts that the prior-art based rejections do not appear to apply means-plus-analysis of the claim terms at issue.
The Examiner respectfully disagrees.  As discussed in the previous rejection, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant did not amend the claim limitations to avoid them being interpreted under 35 USC 112(f), and did not present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function.  Applicant’s argument that the claim elements recite sufficient structure is merely an allegation, as Applicant has not pointed out where the claims recite specific structures precluding the 35 USC 112(f) interpretation.  As such, the 35 USC 112(f) interpretation outlined in the Office Action of May 10, 2022 is maintained by the Examiner.
Applicant’s argument regarding the prior-art based rejections is moot as those rejections are not repeated herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The previous rejection of claim 17 under 35 USC 112(b) is hereby removed in view of Applicant’s response.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the photoelectric conversion element” (line 1, page 7).  However, parent claim 1 recites “at least two photoelectric conversion elements”.  Therefore, it is unclear which photoelectric conversion element “the photoelectric conversion element” is referring to.  As such, claim 4 is deemed indefinite by the Examiner.
Claims 5-7, 9-13 and 18-27 are indefinite as depending from claim 4 and not remedying the deficiencies of claim 4.
Claim 8 twice recites “the photoelectric conversion element” (lines 3 and 4 thereof).  However, parent claim 1 recites “at least two photoelectric conversion elements”.  Therefore, it is unclear which photoelectric conversion element “the photoelectric conversion element” recitations in claim 8 are referring to.  As such, claim 8 is deemed indefinite by the Examiner.
Claims 14-17 are indefinite as depending from claim 8 and not remedying the deficiencies of claim 8.
Claim 9 thrice recites “the photoelectric conversion element” (lines 2-7 of page 9).  However, parent claim 1 recites “at least two photoelectric conversion elements”.  Therefore, it is unclear which photoelectric conversion element “the photoelectric conversion element” recitations in claim 9 are referring to.  As such, claim 9 is deemed indefinite by the Examiner.
Claim 12 thrice recites “the photoelectric conversion element” (lines 3-8 of claim 12).  However, parent claim 1 recites “at least two photoelectric conversion elements”.  Therefore, it is unclear which photoelectric conversion element “the photoelectric conversion element” recitations in claim 12 are referring to.  As such, claim 12 is deemed indefinite by the Examiner.
Claim 14 recites “the photoelectric conversion element” (line 3, page 10).  However, parent claim 1 recites “at least two photoelectric conversion elements”.  Therefore, it is unclear which photoelectric conversion element “the photoelectric conversion element” is referring to.  As such, claim 14 is deemed indefinite by the Examiner.
Allowable Subject Matter
Claims 1-3, 28 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Claim 1 is allowed for at least the reasons provided by Applicant on pages 25 and 26 of the reply filed October 26, 2022.

	Claims 2 and 3 are allowed as depending from an allowed claim 1.

	Claims 28 and 29 are each similar in scope and content to claim 1 and are thus allowed for the reasons provided with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696